DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claim 20 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection. 
Claim 20 amended to further limit that the amount of paste that is necessary to form one layer, is dispensed over time as the at least one scraping blade moves forward, by the paste being supplied in front of the at least one scraping blade in front of a progressing position as the scraping blade moves forward. No new matter added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "...the at least one nozzle is supplied with paste by means of a pipe for supplying paste from a paste tank" in Claim 24 and  “…the at least one nozzle is supplied with paste by means of a paste cartridge which forms the upper part of the at least one nozzle and which contains a stock of paste sufficient to form at least one layer” in Claim 25. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512) in view of Khoshevis (US 5,529,471) and further in view of Allanic (US 6,764,636).
Regarding Claim 20, Morohoshi discloses a method for manufacturing a piece made of photocurable resin comprising
 using additive manufacturing including allowing successive layers of the photocurable resin to cure (abstract paragraph [0010] sequentially laminating cured resin layers) according to a pattern defined for each layer (paragraphs [0001] [0002] [0045] laser beam traces given pattern on surface curing a light-exposed part; exposure data from cross sections),
 the first layer of said successive layers (paragraph [0041]) being formed on a working surface on a working tray (Fig. 1 paragraphs [0049] [0050] stereolithography table – 4 dispenser – 5 photocurable resin – 10), 
each layer of said successive layers (paragraph [0041]), before curing according to a defined pattern, being spread by scraping by at least one scraping blade (Fig. 5 paragraph [0068]) from an amount of resin supplied onto the working tray (Fig. 1 paragraphs [0049]  [0051] recoater – 6 ), the working tray being lowered upon each formation of a layer (paragraph [0041]), wherein, upon said each formation of a layer, the amount of resin necessary to form the layer is dispensed onto the working surface (Fig. 1 paragraph [0041]), with the at least one scraping blade extending from a first edge of the working surface to an opposite second edge of the working surface (Fig. 1 paragraph [0049] …recoater -6 sweeps to spread the liquid photocurable resin – 1, thereby forming one coating layer to be cured –which is inherently extending from a first edge of the working surface to an opposite second edge of the working surface) from at least one nozzle which is moved in front of a forefront at least one scraping blade (Figs. 1, 4 paragraphs [0037] [0068]  [0049]) dispenser – 5, recoater – 6). 
However, Morohoshi is silent as to the resin being in the form of a paste and that the manufactured piece is made of ceramic material and that there is a at least one scraping blade moving forward with paste being supplied in front of the scraping blade in a controlled and continuous as well as discontinuous way. 
In the same field of endeavor, Khoshevis discloses an additive fabrication apparatus and method whereby a fluid construction material which is extruded from a nozzle designed for a paste, which can be a ceramic (cement) material (Fig. 1, 12 5:10-15) which can be solidified by means of a fluid material extrusion assembly including a blade (trowel) acting as walls defining an enclosed area (Figs. 1, 12 4:67-5:3 top trowel – 45 side trowel – 46). Moreover, Khoshevis discloses that the paste deposit is controlled (Fig. 1 4:62)  in at least one of a continuous way, forming a paste strand on the working surface (Figs. 1, 12 5:57-60 nozzle – 51 to extrude the material in a layer… as the nozzle is moved along the path determined by the X, Y, Z positioning drive), and a discontinuous way, forming deposits by points on the working surface (Fig. 4 6:19-21 hatches – 58). Khoshevis also discloses that at least one nozzle is moved transversally back and forth parallel to the at least one scraping blade and longitudinally according to the advance movement of the at least one scraping blades from the first edge of the working surface to the opposite second edge of the working surface (7:6-10 see also 10:5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Morohoshi to incorporate the disclosure of Khoshevis whereby a method of manufacturing a shaped body by additive manufacturing where successive layers of a photocurable resin are successively allowed to cure according to a predefined pattern with this resin spread by scraping the supplied resin on to the working tray after the resin is dispensed, would also consider that the photocurable resin can be a paste with a ceramic filler and that this can be deposited in at least one continuous way, forming a paste strand and a discontinuous way, forming deposits by points on the working surface, with at least one nozzle moving transversally back and forth parallel to the at least one scraping blade and longitudinally according to the advancing of the blades, as taught by Khoshevis. One with ordinary skill in the art would be motivated to do so because these features give the ability to create smooth and accurate surfaces at relatively high speed (6:8-18).
However, Khoshevis does not disclose that there is a at least one scraping blade moving forward with paste being supplied in front of the scraping blade in a progressing position longitudinally according to the advance movement of the blades nor that at least one parameter is selected associated with these movements with adjustments depending on the parameter selected among the paste viscosity and the layer thickness.
In the same field of endeavor, Allanic discloses a fast three-dimensional modeling method that is designed for pastes (5:44-49)  which can be difficult to process (3:65-4:3), and the method discloses that an amount of 2Docket No. 7256-0030 Appln. No. 15/897,880paste for one layer is not fully supplied at a beginning of the movement of the at least one scraping blade, the amount of paste necessary to form the one layer being dispensed over time as the at least one scraping blade (Fig. 2 10: 4-6 pusher is comprised of two parts (22, 24) part – 22 has a tapered shape in its lower portion – 23 corresponding to a blade)  moves forward (Fig. 1 9: 39-52 …free surface of the material coinciding with the place of side – 5 and the upper side of the frame – 2 being coated with a thin layer of material) by the paste being supplied in front of the at least one scraping blade in front of a progressing position as the at least one scraping blade moves forward (Fig. 1 9:47-55 recoater blade moves to position 9’, performing the desired coating), thereby avoiding formation of menisci in the layer and reducing stresses on already cured lower layers (5:65-6:5), wherein at least one parameter selected among the flow rate of the at least one nozzle and the transversal and longitudinal advance speeds of the at least one nozzle is adjusted depending on at least one parameter selected among the viscosity of the paste and the thickness of the layer (10:20-44 deposit being leveled off … to create, upstream , a new free surface of the material, coinciding with the height of working field), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi and Khoshevis to incorporate the disclosure of Allanic whereby a method of manufacturing a shaped body by additive manufacturing where successive layers of a photocurable resin, which is a paste filled with a ceramic filler with this resin spread by scraping the supplied resin on to the working tray after the resin is dispensed, deposited in at least one continuous way, forming a paste strand, with at least one nozzle moving transversally back and forth parallel to the at least one scraping blade and longitudinally according to the advancing of the blades, to have also considered that the method include an amount of 2Docket No. 7256-0030 Appln. No. 15/897,880paste for one layer which is not fully supplied at a beginning of the movement of the at least one scraping blade, the amount of paste necessary to form the one layer being dispensed over time as the at least one scraping blade moves forward wherein a parameter is adjusted associated with the flow rate depending on at least one parameter selected among the paste viscosity and the layer thickness. One with ordinary skill in the art would consider this feature of the method because the working surface is not loaded with raw material as the recoater blade, during its passage over the working, levels off the potential meniscuses created during the preceding coating phase  and minimizing stress (6:1-5; 6:36-42).
Regarding Claim 23, the combination of Morohoshi, Khoshevis and Allanic disclose all the limitations of Claim 20 and Morohoshi further discloses that the dispensing of paste is by at least one nozzle and is controlled depending on the layer to be formed (Fig. 1 paragraph [0049]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morohoshi (US 2009/0261512),  Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Rohner (US 2010/0283188).
Regarding Claim 25, the combination of Morohoshi, Khoshevis and Allanic disclose all the limitations of Claim 20 however does not disclose that the at least one nozzle is supplied with paste by means of a cartridge. 
In the same field of endeavor, Rohner discloses at least one nozzle is supplied with paste by means of a paste cartridge which forms the upper part of the at least one nozzle and which contains a stock of paste sufficient to form at least one layer (Figs. 1, 2 paragraph [0051] replaceable cartridge – 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Morohoshi, Khoshevis and Allanic to incorporate the teaching of Rohner whereby a method of manufacturing a shaped body by additive manufacturing where successive layers of a photocurable resin are used would also have at least one nozzle suppled with paste by means of a paste cartridge. One with ordinary skill in the art would be motivated to do so because this cartridge is replaceable (paragraph [0051]).
Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512), Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Shi (US 2015/0231832).
Regarding Claim 24, the combination of Morohoshi, Khoshevis and Allanic discloses all the limitations of Claim 20 but does not disclose at least one nozzle is supplied by a pipe.
In the same field of endeavor, rapid prototyping apparatus for producing three-dimensional ceramic object, Shi teaches that at least one nozzle is supplied with paste by means of a pipe for supplying paste from a paste tank (Fig. 2A paragraph [0021] printing module – 25 continuous liquid supply unit – 29 plural printhead units – 252 external pipes – not shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi, Khoshevis and Allanic  to incorporate the teachings of Shi whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste, are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include at least one nozzle supplied with paste by means of a pipe for supplying paste from a paste tank. One with ordinary skill in the art would be motivated to do so because through the external pipes, the print liquids for performing the printing operation are continuously supplied or replenished (paragraph [0021]).
Regarding Claim 26, the combination of Morohoshi, Khoshevis and Allanic discloses all the limitations of Claim 20 but do not disclose at least two nozzles aligned according to an axis.
However, Shi teaches that the paste is dispensed from at least two nozzles aligned according to an axis, the axis being one of an axis parallel to the at least one scraping blade and an axis perpendicular to the at least one scraping blade (Fig. 2B paragraph [0022] at least one printhead unit – 252 with nozzles on an Y axis cleaned by blade unit – 282 from X axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi, Khoshevis and Allanic to incorporate the teachings of Shi whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include at least two nozzles aligned according to an axis parallel to the at least one scraping blade and an axis perpendicular to the at least one scraping blade. One with ordinary skill would be motivated to do so because a page-width array printing module only needs to be moved along a single axis (X-direction). That is, it is not necessary to move the page-width array module along the Y-axis. Consequently, the printing speed and printing efficiency are both enhanced (Fig. 4 paragraph [0028]).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512), Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Ueno (JP2000025118).
Regarding Claim 27, the combination of Morohoshi, Khoshevis and Allanic disclose all the limitations of Claim 20 but does not disclose a vibrational motion.
In the same field of endeavor, three-dimensional shaping device and method, Ueno teaches when spreading at least one of the paste layers, at least one scraping blade in working position (Fig. 2 paragraph [0026] scraper – 13), in addition to its scraping advance movement, is allowed to go back and forth in its plane according to a so-called vibration motion (paragraphs [0050] [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi, Khoshevis and Allanic to incorporate the teachings of Ueno whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include that the scraper would be allowed to go back and forth in its plane according to a so-called vibration motion. One with ordinary skill in the art would be motivated to do so because the surface of the photocurable flow material on the platform can be simultaneously vibrated, the viscosity of the photocurable flow material can be locally reduced more stably. By using this method, it is possible to form a precise three-dimensional object with a thin stacking pitch (paragraph [0051]).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512), Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Kitano (US 6,416,583).
Regarding Claim 39, the combination of Morohoshi, Khoshevis and Allanic teach all the limitations of Claim 20 and both Morohoshi, Khoshevis and Allanic teach that the at least one nozzle (dispenser) dispenses the amount of paste necessary to form the layer as the paste strand (Khoshevis, Figs. 1, 12 5:57-60 nozzle – 51 to extrude the material in a layer… as the nozzle is moved along the path determined by the X, Y, Z positioning drive),and during dispensing of the paste strand, with the at least one nozzle being in front of the forefront of the scrapping blade (Morohoshi, Figs. 1, 4 paragraphs [0037] [0068]  [0049]) dispenser – 5, recoater – 6), such that the combination of Morohoshi, Khoshevis and Allanic teaches that the paste strand (Khoshevis, Figs. 1, 12 5:57-60 nozzle – 51 to extrude the material in a layer… as the nozzle is moved along the path determined by the X, Y, Z positioning drive),always located in front of the forefront of the at least one scraping blade in operation (Morohoshi, Figs. 1, 4 paragraphs [0037] [0068]  [0049]) dispenser – 5, recoater – 6). However, while Morohoshi discloses that the working table is horizontally movable (paragraph [0041]) and the recoater includes a moving mechanism to evenly apply the photocurable resin (paragraph [0043]), it does not disclose that the dispenser (nozzle) moves back and forth. 
In the same field of endeavor, Kitano discloses a film forming apparatus and method whereby a surface is coated with a nozzle unit applying a solution in the form of a slender stream (abstract). Kitano further teaches that at least one nozzle is moved through back and forth movement on a width of the working surface (Fig. 10 16:3-6 nozzle unit – 2) and straightly on a length of the working surface so that the at least one nozzle dispenses the paste strand onto the working surface in serpentine form (Figs. 3, 12 9:11-13, 20:50-52 zigzag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Morohoshi, Khoshevis and Allanic to incorporate the teaching of Kitano whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include that the nozzle is moved back and forth on a width of the working surface and straightly on a length of the working surface to form a serpentine (zigzag) pattern. One with ordinary skill in the art would be motivated to use this method because it is important to discharge a stream as slender as possible, without a break, while moving the nozzle unit  at regular pitches so as to form a thin film having a uniform thickness (9:50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742